Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 19, 1989, convicting defendant upon his plea of guilty of the crimes of robbery in the third degree and attempted robbery in the second degree.
Defendant pleaded guilty to robbery in the third degree and attempted robbery in the second degree knowing that he would receive the sentences ultimately imposed by County Court. Furthermore, the robbery in the third degree charge had been reduced from robbery in the first degree as part of the plea arrangement. Therefore, there was no abuse of discretion by County Court in sentencing defendant as a second felony offender to consecutive prison terms of 2 to 4 years (see, People v Bailey, 156 AD2d 846, Iv denied 75 NY2d 810).
Judgment affirmed. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.